Citation Nr: 1821456	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  17-07 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether the rating reduction for service-connected bilateral hearing loss from 60 percent to 40 percent effective May 1, 2016 was warranted.

2.  Entitlement to an increased rating greater 60 percent prior to May 1, 2016 and greater than 40 percent thereafter for service-connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty from August 1946 through April 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran did not submit a Form 9 substantive appeal in response to the October 2016 statement of the case.  Instead, in January 2017, he submitted a standard notice of disagreement form, which requested that his appeal for an increased rating for service-connected hearing loss be considered.  The RO construed this communication as a substantive appeal, and subsequently certified the appeal to the Board.  The Veteran submitted an untimely Form 9 in May 2017.  The Board has considered that a substantive appeal is not a jurisdictional requirement, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly, where appropriate.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  In this case, the RO accepted the January 2017 notice of disagreement as a substantive appeal and the Veteran was led to believe by the RO that these issues were on appeal to the Board.  Accordingly, the Board will exercise its discretion to waive the untimeliness of the Veteran's substantive appeal and will address the merits of the claims.

In his January 2017 standard notice of disagreement form, which the RO construed as a Form 9, the Veteran elected the traditional DRO review process and requested a telephone call from a Decision Review Officer.  As this was construed as a Form 9, that process was not followed.  However, the Veteran had elected the DRO review process in his original April 2014 notice of disagreement.  The record reflects the Veteran received notice of the DRO review process and a Decision Review Officer unsuccessfully attempted to contact him by telephone twice in April 2014.  Accordingly, the DRO review process has been followed in this case.

The Veteran's May 2017 Form 9 did not indicate whether he wanted a Board hearing.  However, the Veteran has submitted correspondence since the May2017 Form 9 and has not requested or inquired about a hearing.  Accordingly, the Board finds the Veteran did not request a hearing and may proceed with appellate adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The preponderance of the evidence establishes that the Veteran's hearing loss improved in severity in 2016.

2.  Prior to May 1, 2016, audiometric testing for the right ear reflected average puretone thresholds of 100 decibels, resulting in Level X hearing impairment; audiometric testing for the left ear reflected average puretone thresholds of 83 decibels, resulting in Level VII hearing impairment.

3.  Effective May 1, 2016, audiometric testing for the right ear reflected average puretone thresholds of 85 decibels, resulting in Level VIII impairment; audiometric testing for the left ear reflected average puretone thresholds of 74 decibels, resulting in Level VI impairment.


CONCLUSIONS OF LAW

1.  The reduction from 60 percent to 40 percent effective May 1, 2016, for the Veteran's service-connected bilateral hearing loss was warranted, and restoration is denied.  38 U.S.C. §§ 1155, 5112 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  The criteria for an increased rating greater than 60 percent prior to May 1, 2016 and greater than 40 percent thereafter for service-connected bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.27, 4.85; Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

The Board notes that the Veteran's last VA examination was in December 2015.  The mere passage of time between the examination and the Board's review does not, in and of itself, trigger a remand for another more contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995).  The Veteran has neither requested a new examination, nor asserted that his condition has worsened.  In fact, he has been arguing that he has severe hearing loss and deafness for the entire period on appeal.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that a Veteran was entitled to a new examination because two years had passed since his last VA examination and he contended his disability had increased in severity).  Further, as will be discussed below, the Veteran submitted a private audiological examination in February 2018.  The Board thus finds there is no duty to provide further examinations or medical opinions.

The Board notes significant evidence has been received following the Statement of the Case.  However, since his substantive appeal was received after February 2013, it is presumed that he waives RO consideration of the evidence unless he indicates otherwise.  The Veteran has not indicated he does not wish to waive RO consideration.  Waiver is presumed and the Board can proceed without prejudice.

The regulations pertinent to this decision were provided in the June 2014 statement of the case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

The Veteran is seeking an increased rating greater than 60 percent prior to May 1, 2016 and greater than 40 percent thereafter.  Throughout the period on appeal, the Veteran has asserted that his hearing loss is severe.

The Veteran was afforded a VA examination in January 2015, six months prior to the Veteran's claim for an increased rating.  Audiometric testing conducted at the time reflected the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
90
90
100
105+
105+
100
LEFT
70
70
80
90
90
83

The examiner certified that speech discrimination testing (Maryland CNC) was not appropriate in this case due to language difficulties.  Accordingly, application of Table VIA is appropriate in this case.  Application of the Veteran's average puretone thresholds to Table VIA results in assignment of Roman Numeral X to the right ear and Roman Numeral VII to the left ear.  A disability rating of 60 percent is derived from the application of Table VII of 38 C.F.R. § 4.85.

The Veteran was afforded another VA examination in December 2015 to assess the current severity of his bilateral hearing loss.  Result of audiometric testing reflect the following puretone thresholds:



HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
70
80
80
90
90
85
LEFT
70
70
70
75
80
74

Again, the examiner certified that speech discrimination testing (Maryland CNC) was not appropriate in this case due to language difficulties.  Accordingly, application of Table VIA is appropriate in this case.  Application of the Veteran's average puretone thresholds to Table VIA results in assignment of Roman Numeral VIII to the right ear and Roman Numeral VI to the left ear.  A disability rating of 40 percent is derived from the application of Table VII of 38 C.F.R. § 4.85.

Following the results of the December 2015 VA examination, the VA proposed to reduce his rating from 60 percent to 40 percent in December 2015.  VA regulations provide that, where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all the material facts and reasons.  The beneficiary will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

In this case, after proposing the reduction in a December 2015 rating decision, the RO then effectuated the proposed reduction in a February 2016 rating decision, with an effective date of May 1, 2016.  Accordingly, in effectuating the reduction, VA complied with the proper notice requirements under 38 C.F.R. § 3.105(e).

At the time of the February 2016 reduction, the Veteran's 60 percent rating for bilateral hearing loss had been in place since August 2013, less than five years.  Accordingly, the provisions of 38 C.F.R. 38 C.F.R. § 3.344(a) and (b) do not apply, and instead a re-examination disclosing improvement in the disability would warrant a reduction in rating.  38 C.F.R. § 3.344(c).  However, the burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.  In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See id.

At the time of the 2016 reduction, the only evidence of record was the Veteran's January and December 2015 VA examinations.  Accordingly, there is no evidence the Veteran's hearing was more severe than what is warranted by a 60 percent disability rating for his service connected hearing loss prior to May 1, 2016.

The Board finds that the December 2015 VA examination provides an adequate basis to warrant a reduction of the Veteran's disability rating.  There are no other contemporaneous audiological assessments suggesting the Veteran's hearing was worse than what was reflected by the puretone thresholds recorded in December 2015.  Additionally, the December 2015 VA examiner acknowledged the Veteran's current level of hearing loss caused functional loss, noting his relatives had to speak near his ear or communicate through writing.  The examiner characterized the Veteran's hearing loss as severe to profound bilateral hearing loss, and that, at the puretone thresholds recorded in December 2015, the Veteran would have significant difficulty understanding spoken words and phrases in a noisy environment, and he would have difficulty understanding specific verbal instructions and hearing the television or telephone conversations.

More recent audiometric testing does not reflect the Veteran's hearing loss warrants a disability rating greater than 40 percent.  The Veteran underwent a private audiological examination in February 2018.  Results of audiometric testing reflected the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
80
75
70
N/A
75
N/A
LEFT
80
80
65
N/A
65
N/A

The Board notes that puretone thresholds were not recorded at 3000 Hertz.  However, the puretone thresholds at 500, 1000, 2000, and 4000 Hertz are consistent with puretone thresholds recorded in December 2015.  Further, even if the puretone thresholds at 3000 Hertz had been 105+ bilaterally, his average puretone thresholds would have been 81.25 and 78.75 decibels for the right and left ear, respectively.  This would result in the assignment of Roman Numeral VII bilaterally, and would still warrant a 40 percent disability rating when the results are applied to Table VII of 38 C.F.R. § 4.85.

In summary, the Board finds that the 2016 reduction was proper and the Veteran was not entitled to a rating in excess of 60 percent prior to May 1, 2016 or a rating greater than 40 percent thereafter.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.









(Continued on Next Page)

ORDER

The reduction in rating from 60 percent to 40 percent for service-connected bilateral hearing loss effective May 1, 2016, was proper and restoration of the prior rating is denied.

Entitlement to an increased rating greater than 60 percent prior to May 1, 2016 and greater than 40 percent thereafter for service-connected bilateral hearing loss is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


